DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/3/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach the processor further comprises a movement range restriction section, the movement range restriction section, at the time of shooting standby, when rotating the image sensor based on detection result from the angular speed detection sensor or calculation result from the horizontal angle calculation section, restricting a region in which the image sensor is capable of moving to a first region that includes a central region of the optical axis, so as to maximize an angular range in which the image sensor can rotate; and wherein based on an instruction of the shooting instruction interface, the movement range restriction section sets a range in which the image sensor is capable of moving to a second region that includes the first region, and is wider than at the time of shooting standby when taken in combination with all the limitations of the independent claim. Furthermore, the prior art does not teach at the time of shooting standby, when rotating the image sensor based on detection result of the angular speed or the first angle, restricting a region in which the image sensor is capable of moving to a first region that includes a central region of the optical axis, so as to maximize an angular range in which the image sensor can rotate; and in a case where preparation or commencement of shooting has been instructed, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2009/0225176 A1 Honjo teaches in Paragraphs [0119-0122, 0172 and 0178] a camera that uses angular velocity sensors to stabilize and image and a mechanism for rotating the image sensor. US 2018/0316865 A1 Wakamatsu teaches in Paragraphs [0042-0047] an image stabilizer for a camera that rotates the image sensor about an axis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
April 6, 2021